UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2011 Commission File Number 000-23938 INTERNATIONAL TEXTILE GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0596831 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 804 Green Valley Road, Suite 300, Greensboro, North Carolina 27408 (Address and zip code of principal executive offices) (336) 379-6220 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler¨ Non-accelerated filer¨ Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of shares outstanding of the registrant’s common stock, $0.01 par value per share, as of November 8, 2011, was 17,468,327. PAGE PARTI FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of September30, 2011 (Unaudited) and December31, 2010 4 Unaudited Consolidated Statements of Operations for the three and nine months ended September30, 2011 and 2010 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended September30, 2011 and 2010 6 Notes to Consolidated Financial Statements (Unaudited) 7 - 25 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 - 43 ITEM4. CONTROLS AND PROCEDURES 43 PARTII OTHER INFORMATION ITEM6. EXHIBITS 44 SIGNATURE 45 -2- Safe Harbor—Forward-Looking Statements The discussion in this report includes forward-looking statements within the meaning of the federal securities laws. Forward-looking statements are statements that are not historical in nature, and may relate to predictions, current expectations and future events. Forward-looking statements may include statements preceded by, followed by or that include the words “may,” “could,” “would,” “should,” “believe,” “expect,” “anticipate,” “plan,” “estimate,” “continue,” “likely,” “target,” “project,” “intend,” or similar expressions. Readers are cautioned not to place undue reliance on such forward-looking statements, as they involve significant risks and uncertainties. Forward-looking statements are inherently predictive and speculative, are not a guarantee of performance and no assurance can be given that any of such statements, or the results predicted thereby, will prove to be correct. All forward-looking statements are based on management’s current beliefs and assumptions, such as beliefs and assumptions with respect to general economic and industry conditions, cost and availability of raw materials, expected timing of production at various international greenfield initiative locations, the ability to maintain compliance with the requirements under various credit facilities, our ability to complete acquisition or disposition transactions, expected synergies, expected national and international legislation and regulation, and potential financing sources and opportunities, among others, all of which in turn are based on currently available information and estimates. Any of these assumptions could prove inaccurate, which could cause actual results to differ materially from those contained in any forward-looking statement. In addition to changes to the underlying beliefs and assumptions, developments with respect to important factors including, without limitation, the following, could cause our actual results to differ materially from those made or implied by any forward-looking statements: · national, regional and international economic conditions and the continued uncertain economic outlook; · our financial condition, which may place us under stress and/or put us at a competitive disadvantage compared to our competitors that have less debt; · ourinability to repay or refinance our debt as it becomes due at our greenfield locations or otherwise; · significant increases in the underlying interest rates on which our floating rate debt is based; · our ability to comply with the covenants in our financing agreements, or to obtain waivers of these covenants when and if necessary; · significant increases in the prices of energy and raw materials and sufficient availability of raw material, especially cotton, and our ability to plan for and respond to the impact of those changes; · lower than anticipated demand for our products; · our international greenfield initiatives not producing the expected benefits or incurring asset impairments; · our ability to generate sufficient cash flows, maintain our liquidity and obtain funds for working capital related to our operations, specifically including our international greenfield initiatives; · our dependence on the success of, and our relationships with, our largest customers; · the highly competitive and rapidly evolving market in which we operate; · competitive pricing pressures on our sales, and our ability to achieve the level of cost reductions required to sustain global cost competitiveness; · risks associated with foreign operations and foreign supply sources, such as disruptions of markets, changes in import and export laws, changes in future quantitative limits, duties or tariffs, currency restrictions and currency exchange rate fluctuations; · the failure by the Company’s insurance providers to provide any required coverage; · successfully maintaining and/or upgrading our information technology systems; · adverse changes or increases in U.S. Government policies that are unfavorable to domestic manufacturers, including among other things, significant budget restraints that could affect certain of our businesses; · our inability to protect our proprietary information and prevent third parties from making unauthorized use of our products and technology; · the funding requirements of our defined benefit pension plan or lower than expected investment performance by our pension plan assets, which may require us to increase the funding of our pension liability and/or incur higher pension expense; · changes in existing environmental laws or their interpretation, more vigorous enforcement by regulatory agencies or the discovery of currently unknown conditions; and · risks associated with cyber attacks and breaches, including, among other things, the gaining of unauthorized access to our systems, the corruption of data, and the disruption of the operations of the Company. Forward-looking statements include, but are not limited to, those described or made herein or in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 and in other filings made from time to time with the Securities and Exchange Commission (“SEC”) by the Company. You are encouraged to carefully review those filings for a discussion of various factors that could result in any of such forward-looking statements proving to be inaccurate. Forward-looking statements also make assumptions about risks and uncertainties. Many of these factors are beyond the Company’s ability to control or predict and their ultimate impact could be material. Further, forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update publicly any of them in light of new information or future events. -3- PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERNATIONAL TEXTILE GROUP, INC. AND SUBSIDIARY COMPANIES Consolidated Balance Sheets (Dollar amounts in thousands, except per share data) September 30, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $962 and $1,004, respectively Sundry notes and receivables Inventories Deferred income taxes Prepaid expenses Assets held for sale Other current assets Total current assets Investments in and advances to unconsolidated affiliates Property, plant and equipment, net Intangibles and deferred charges, net Goodwill Income taxes receivable Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Current portion of bank debt and other long-term obligations $ $ Short-term borrowings Accounts payable Sundry payables and accrued liabilities Income taxes payable Deferred income taxes Total current liabilities Bank debt and other long-term obligations, net of current maturities Senior subordinated notes Senior subordinated notes - related party Unsecured subordinated notes - related party Income taxes payable Deferred income taxes Other liabilities Total liabilities Commitments and contingencies Stockholders' deficit: International Textile Group, Inc. stockholders' deficit: Convertible preferred stock (par value $0.01 per share; 100,000,000 shares authorized; 11,377,820 and 10,754,489 shares issued and outstanding, aggregate liquidation value of $284,445 and $268,862 at September 30, 2011 and December 31, 2010, respectively) Common stock (par value $0.01 per share; 150,000,000 shares authorized; 17,468,327 shares issued and outstanding at September 30, 2011 and December 31, 2010) Capital in excess of par value Common stock held in treasury, 40,322 shares at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive loss, net of taxes ) ) Total International Textile Group, Inc. stockholders’ deficit ) ) Noncontrolling interests ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying Notes to Consolidated Financial Statements (unaudited) -4- INTERNATIONAL TEXTILE GROUP,INC. AND SUBSIDIARY COMPANIES Consolidated Statements of Operations (Amounts in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (As recast) (As recast) Net sales $ Cost of goods sold Gross profit Selling and administrative expenses Provision for (recovery of) bad debts 69 ) Other operating income - net ) Restructuring charges (recoveries) (5 ) ) 9 ) Income from operations 89 Non-operating other income (expense): Interest income 62 48 Interest expense - related party ) Interest expense - third party ) Other income (expense) - net ) Total non-operating other income (expense) - net ) Loss from continuing operations before income taxes and equity in income (loss) of unconsolidated affiliates ) Income tax expense ) Equity in income (loss) of unconsolidated affiliates 3 1 57 ) Loss from continuing operations ) Discontinued operations: Income (loss) from discontinued operations, net of taxes - ) ) Gain on disposal, net of taxes - - - Income (loss) from discontinued operations - ) Net loss ) Less: net loss attributable to noncontrolling interests ) Net loss attributable to International Textile Group, Inc. $ )
